 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 1517 
 
AN ACT 
To allow certain U.S. Customs and Border Protection employees who serve under an overseas limited appointment for at least 2 years, and whose service is rated fully successful or higher throughout that time, to be converted to a permanent appointment in the competitive service.  
 
 
1.DefinitionsFor purposes of this Act—
(1)the term Commissioner means the Commissioner of U.S. Customs and Border Protection;
(2)the term U.S. Customs and Border Protection means U.S. Customs and Border Protection of the Department of Homeland Security;
(3)the term competitive service has the meaning given such term by section 2102 of title 5, United States Code; and
(4)the term overseas limited appointment means an appointment under—
(A)subpart B of part 301 of title 5 of the Code of Federal Regulations, as in effect on January 1, 2008; or
(B)any similar antecedent or succeeding authority, as determined by the Commissioner.
2.Authority to convert certain overseas limited appointments to permanent appointments
(a)In generalNotwithstanding chapter 33 of title 5, United States Code, or any other provision of law relating to the examination, certification, and appointment of individuals in the competitive service, the Commissioner may convert an employee serving under an overseas limited appointment within U.S. Customs and Border Protection to a permanent appointment in the competitive service within U.S. Customs and Border Protection, if—
(1)as of the time of conversion, the employee has completed at least 2 years of current continuous service under 1 or more overseas limited appointments; and
(2)the employee’s performance has, throughout the period of continuous service referred to in paragraph (1), been rated at least fully successful or the equivalent.An employee whose appointment is converted under the preceding sentence acquires competitive status upon conversion.
(b)Indemnification and privileges
(1)IndemnificationThe United States shall, in the case of any individual whose appointment is converted under subsection (a), indemnify and hold such individual harmless from any claim arising from any event, act, or omission—
(A)that arises from the exercise of such individual’s official duties, including by reason of such individual’s residency status, in the foreign country in which such individual resides at the time of conversion;
(B)for which the individual would not have been liable had the individual enjoyed the same privileges and immunities in the foreign country as an individual who either was a permanent employee, or was not a permanent resident, in the foreign country at the time of the event, act, or omission involved; and
(C)that occurs before, on, or after the date of the enactment of this Act,including any claim for taxes owed to the foreign country or a subdivision thereof.
(2)Services and payments
(A)In generalIn the case of any individual whose appointment is converted under subsection (a), the United States shall provide to such individual (including any dependents) services and monetary payments—
(i)equivalent to the services and monetary payments provided to other U.S. Customs and Border Protection employees in similar positions (and their dependents) in the same country of assignment by international agreement, an exchange of notes, or other diplomatic policy; and
(ii)for which such individual (including any dependents) was not eligible by reason of such individual’s overseas limited appointment.
(B)ApplicabilityServices and payments under this paragraph shall be provided to an individual (including any dependents) to the same extent and in the same manner as if such individual had held a permanent appointment in the competitive service throughout the period described in subsection (a)(1).
(c)Guidance on implementationThe Commissioner shall implement the conversion of an employee serving under an overseas limited appointment to a permanent appointment in the competitive service in a manner that—
(1)meets the operational needs of the U.S. Customs and Border Protection; and
(2)to the greatest extent practicable, is not disruptive to the employees affected under this Act.
3.Rule of ConstructionNothing in this Act shall be construed to affect the pay of any individual for services performed by such individual before the date of the conversion of such individual.
4.TerminationThe authority of the Commissioner to convert an employee serving under an overseas limited appointment within U.S. Customs and Border Protection to a permanent appointment in the competitive service within U.S. Customs and Border Protection shall terminate on the date that is 2 years after the date of the enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
